This is an action on the case brought by plaintiff, as trustee in bankruptcy of the estate of one Charles W. Mitchell, adjudged a voluntary bankrupt, May 20, 1916, to recover for the benefit of the estate, the amount of an alleged preference made by bankrupt to the defendant on the fifth day of May, 1916. The trial of the case below resulted in a verdict for plaintiff and defendant files a motion for new trial upon the usual grounds.
Upon a careful examination of the evidence the court is of opinion that the evidence and the inferences properly to be drawn from it are sufficient to warrant the jury in arriving at their verdict. Certainly it is not manifest that the jury acted from improper motives. See Batchelder v. Bank, 218 Mass., 420, 423; Donohue v. Dykstra, 247 Fed., 593, 594. Motion overruled. H. L. Smith, and John S. Williams, for plaintiff. Phillips B. Gardner, for defendant.